DETAILED ACTION
This communication is in response to Applicant’s request for continued examination (RCE) filed on 06/22/2021. Claim 2 has been canceled. Claim 1 has been amended. Claims 1 and 3-17 are pending and directed towards SYSTEM AND METHOD FOR ANONYMOUS PROVIDER TO RECEIVER COMMUNICATION. Claims 1 and 3-17 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/07/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent Number 11,038848 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Marc A. Brockhaus (Reg. No. 40,923) on June 30, 2021.
The application has been amended as follows:

1. (Currently Amended) One or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more processors of a communication system that when executed by the one or more processors cause the communication system to establish communication from a receiver to an anonymous donor by:
receiving at least one communication and an identifier from a receiver system, the receiver system being associated with the receiver who received an accommodation from a third party that was donated to the third party from the donor, the third party associated with at least one intermediary system different from both the receiver system and the communication system, the donor having an identity and contact information that is unknown by the receiver and the receiver system and that is known to the third-party and the at least one intermediary system, the identifier configured to provide identifying characteristics of the accommodation from the donor, is individualized to the accommodation from the donor, and is operable to provide, at least in part, identifying characteristics of the at least one intermediary system, the identifier not providing direct contact information of the donor; 
analyzing the identifier to determine the at least one intermediary system related to the accommodation, the intermediary system having the contact information of the donor; 
receiving the contact information of the donor from the intermediary system, wherein the contact information of the donor is not disclosed to the receiver, whereby an identity of the donor, and contact information of the donor remains confidential to the receiver ; and


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Kashner et al. U.S. Patent Pub. No. 2013/0151432 A1 and Glass et al. U.S. Patent Pub No. 2016/0036739 A1.
Kashner discloses a system for allocating one or more charitable resources for obtaining a charitable need request and validating the charitable need request by approving or denying the request based on information known about the request and the person/entity submitting the request. The charitable need request is submitted by a potential beneficiary or donee to the invention, and the charitable need request is validated by a local validator, the local validator has personal knowledge of the need request and the beneficiary. Once the charitable need request is approved, one or more donors may provide time, money and/or other resources to help fulfill the need request. The donated funds and/or item(s) may be passed through the invention to the local connector acting as receiver of the funds and/or item(s) to the one or more beneficiaries. 
Glass discloses a thank you message generation system includes a server that functions with a recipient computing device to generate a graphical user interface (GUI) on a display of the recipient computing device to receive gratitude information directed to a giver of a gift in which the gift received via a gift message received by the recipient computing device. The server extracts at least one element of gift information from the received gift message, generates a thank you message using the gratitude information and the gift information, and transmits the thank you message to a giver computing device of the giver

Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Respectfully Submitted




/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492